Citation Nr: 0727310	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for an adjustment disorder with depressed mood, prior to 
September 15, 2006, and a rating in excess of 30 percent for 
dysthymic disorder, effective from September 15, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to April 
1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which granted an initial rating of 10 percent for 
an adjustment disorder with depressed mood, effective October 
24, 2001.  In January 2007, the veteran testified at a travel 
board hearing held at the RO.

A September 2006 rating decision granted an increased rating 
of 30 percent for dysthymic disorder effective September 15, 
2006.  However, as this grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

Finally, a report of contact form dated in September 2006 
shows that the veteran requested a reconsideration of a claim 
for entitlement to service connection for tinnitus that was 
previously denied by an April 2006 rating decision.  As this 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.






REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

At his January 2007 hearing, the veteran indicated that his 
psychiatric disorder had worsened and continued to worsen.  
While he was seen for examination in September 2006, his 
comments at the examination noted an increased social 
withdrawal, including withdrawal from family members, and 
increased difficulties related to his employability status.  
The veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Therefore, the Board finds that an additional 
mental disorders examination is needed to accurately rate the 
current symptomatology of the veteran's service-connected 
dysthymic disorder.

In addition, at the January 2007 hearing, the veteran 
testified that he receives treatment for his back disability 
from acupuncturist Dr. Li and provided a Form 21-4142 
authorizing VA to obtain the physician's treatment records.  
A review of the claims file shows that treatment records from 
Dr. Li have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA mental 
disorders examination to determine the 
current extent and severity of his 
service-connected dysthymic disorder.

2.  After obtaining the necessary 
authorization, obtain the veteran's 
treatment records from Dr. Li.

3.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

